        Case 1:17-cv-01515-WHP Document 62 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     :
 470 WEST 42 STREET GOURTMET,                        :
 INC., d/b/a TREEHAUS MIMA,                          :           17cv1515
                                                     :
                     Plaintiff,                      :           ORDER
                                                     :
              -against-                              :
                                                     :
 YOUNG MAN KIM, et. al.,                             :
                                                     :
                     Defendants.                     :
                                                     :

WILLIAM H. PAULEY III, Senior United States District Judge:

             The &lerk of &ourt is directed to mark this case closed.

Dated: October 30, 2020
       New York, New York
